Title: To Benjamin Franklin from Harriott Heathcote, 3 July 1778
From: Heathcote, Harriott
To: Franklin, Benjamin


St. Omer in Artois, July the 3d. 1778 Chez Monsr.Symon rue St. Bertin
Amidst the multiplicty of bussines in which your Excellency is involv’d, many apoligies would be nessesary for troubleing you with this letter. But the man who could so nobely enter into the cause of Liberty and his Country must have a heart that will ever plead for involuntary errors. Upon that goodness alone it is that I must rely for takeing this liberty, for though unfortunately a stranger to Doctor Franklin’s person, I was Long before I left my native soil well acquainted with his merrit.


The very great civility my mother receive’d when at Philidelphia from your Late Lady has Lain us under obligations never to be forgot while memory Lasts, and the politeness of Miss Franklin at the same time merrits acknowledgements of the warmest gratitude. And though some years have elaps’d since, yet do wee much wissh to hear of her wellfare, and the onely method I had was this I have now taken which if it proves successful will realy be an addition to my happiness.
My mother with me begg Leave to present most respectful Compliments to you and your Amiable Daughter. I have the honor to be with great respect your Excellencys most obedent and very humble Servant
Harriott Heathcote

P.S. That peace and tranquility may once more be restor’d to my native Country are my sincere prayers.

 
Addressed: His Excellency the Ambassador / of the United States of America / Doctor Franklin / Panchauds Banquier / a Paris
Endorsed: Harriot Heathcote Thankful Enquiries
Notation: St. Anne en Artois. 3. juillet 1778.
